                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

BRENDA L. WHITE,                             )
                                             )
                            Plaintiff,       )
                                             )
                       v.                    )   No. 1:20-cv-00873-JPH-MJD
                                             )
WISHARD HOSPITAL,                            )
                                             )
                            Defendant.       )

                                  SHOW CAUSE ORDER

      Ms. White’s complaint alleges that Wishard Hospital failed to protect her

while she was receiving lumbar spinal treatment there. Dkt. 1 at 5. She seeks

money damages. Id.

      Federal courts are courts of limited jurisdiction. In order to hear and

rule on the merits of a case, a federal court must have subject-matter

jurisdiction over the issues. Bender v. Williamsport Area Sch. Dist., 475 U.S.

534, 541 (1986). If the Court determines at any time that it lacks subject-

matter jurisdiction, it must dismiss the case. Fed. R. Civ. P. 12(h)(3); see

Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) (“[F]ederal courts are obligated to inquire into the existence

of jurisdiction sua sponte.”).

      The Court does not appear to have jurisdiction over Ms. White’s claims.

The Supreme Court has explained the two basic ways to establish subject-

matter jurisdiction:




                                         1
                The basic statutory grants of federal-court subject-
                matter jurisdiction are contained in 28 U.S.C. §§ 1331
                and 1332. Section 1331 provides for federal-question
                jurisdiction, § 1332 for diversity of citizenship
                jurisdiction. A plaintiff properly invokes § 1331
                jurisdiction when she pleads a colorable claim arising
                under the Constitution or laws of the United States.
                She invokes § 1332 jurisdiction when she presents a
                claim between parties of diverse citizenship that
                exceeds the required jurisdictional amount, currently
                $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted).

      Ms. White’s complaint alleges diversity jurisdiction, but it admits that

she and Defendant are Indiana citizens. Dkt. 1 at 2–3. Accordingly, the

Court cannot exercise diversity jurisdiction under 28 U.S.C. § 1332.

      Nor can the Court discern any federal claims in the complaint. Ms.

White alleges a personal-injury claim, which is ordinarily a state-law claim. So

the Court cannot exercise federal-question jurisdiction under 28 U.S.C. § 1331.

      Ms. White shall have through May 4, 2020 to file an amended complaint

or otherwise show cause why this case should not be dismissed for lack of

subject-matter jurisdiction. In doing so, she must clearly show (1) the federal

law giving rise to her claims, (2) that the parties are of diverse citizenship, or (3)

another basis for the Court’s jurisdiction. If Ms. White does not respond, the

Court will dismiss this case without prejudice for lack of subject-matter

jurisdiction.

SO ORDERED.




                                          2
Date: 3/19/2020




Distribution:

BRENDA L. WHITE
4141 N Ridgeview Drive
Indianapolis, IN 46226




                         3
